Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 28, 2018

The Court of Appeals hereby passes the following order:

A19D0173. MILTON MITCHELL v. THE STATE.

      In 1984, Milton Mitchell pled guilty and was found guilty of multiple offense
in multiple cases. On November 1, 2018, Mitchell filed this pro se application for
discretionary appeal seeking review of three trial court orders - an order dismissing
his motion to set aside void judgments, an order denying his extraordinary motion for
new trial, and an order denying his motion for out-of-time appeal. The orders
attached to the application were signed on August 14, 2018 and August 16, 2018, but
were not stamped “filed” as required by Court of Appeals Rule 31 (e). A stamped
“filed” copy is required in order for this Court to ascertain that the application was
filed within 30 days of the order being challenged, which is a jurisdictional
prerequisite. See OCGA § 5-6-35 (d) (application must be filed within 30 days of the
entry of the order appealed); Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989) (OCGA § 5-6-35 requirements are jurisdictional).
      On October 6, 2018, this Court directed Mitchell to supplement the application
with stamped “filed” copies of the orders sought to be appealed within 10 days of the
October 6 order. We noted that failure to comply with this directive would result in
dismissal of his application. Because more than 10 days have passed since we issued
the October 6 order and Mitchell has failed to file stamped “filed” copies of the
orders, his application is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/28/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.